[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                             No. 05-17017                ELEVENTH CIRCUIT
                                                             JULY 18, 2006
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                                CLERK

                 D.C. Docket No. 04-01513-CV-T-27-MAP

CHURCH OF PALMS-PRESBYTERIAN (U.S.A.), INC.,
a Florida Non profit Corporation,

                                                     Plaintiff-Appellant,

                                  versus

CINCINNATI INSURANCE COMPANY,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (July 18, 2006)

Before DUBINA, HULL and COX, Circuit Judges.

PER CURIAM:
       Church of the Palms Presbyterian, Inc., appeals the district court’s grant of

summary judgment to Cincinnati Insurance Company, and also asserts as error the

denial of its own motion for partial summary judgment.

       Having considered the briefs, and relevant parts of the record, we affirm on the

well-reasoned opinion of the magistrate judge to whom the case was assigned. (R.1-

39.)

       AFFIRMED.




                                           2